703 N.W.2d 470 (2005)
CREECH v. W.A. FOOTE MEMORIAL HOSP., INC.
Nos. 126578, 126579.
Supreme Court of Michigan.
September 21, 2005.

Application for Leave to Appeal
SC: 126578, 126579, COA: 237437, 237443.
By order of April 14, 2005, the application for leave to appeal was held in abeyance pending the decision in Henry v. Dow Chemical Co. (Docket No. 125205). On order of the Court, the opinion having been issued on July 13, 2005, 473 Mich. 63, 701 N.W.2d 684 (2005), the application is again considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for reconsideration in light of Henry, and the cases cited therein, on the issue of whether plaintiffs have presented valid tort claims.
CAVANAGH and KELLY, JJ., would deny leave to appeal.